EXHIBIT 10.1
ADOPTION AGREEMENT

              1.01   PREAMBLE
 
                By the execution of this Adoption Agreement the Plan Sponsor
hereby [complete (a) or (b)]
 
           
 
  (a)   þ   adopts a new plan as of July 1, 2008 [month, day, year]
 
           
 
  (b)   o   amends and restates its existing plan as of                     
[month, day, year] which is the Amendment Restatement Date. Except as otherwise
provided in Appendix A, all amounts deferred under the Plan prior to the
Amendment Restatement Date shall be governed by the terms of the Plan as in
effect on the day before the Amendment Restatement Date.
 
           
 
          Original Effective Date:                      [month, day, year]
 
           
 
          Pre-409A Grandfathering: o Yes o No
 
            1.02   PLAN
 
                Plan Name:   Juniper Networks, Inc. Deferred Compensation Plan
 
                Plan Year:   January 1 — December 31, initial Plan Year is
July 1, 2008 — December 31, 2008
 
            1.03   PLAN SPONSOR
 
                Name:   Juniper Networks, Inc.     Address:   1194 North
Mathilda Ave., Sunnyvale, CA 94089     Phone # :   (408) 745-2000     EIN:  
77-0422528     Fiscal Yr:   December 31
 
                Is stock of the Plan Sponsor, any Employer or any Related
Employer publicly traded on an established securities market?
 
                þ Yes       o No

- 1 -



--------------------------------------------------------------------------------



 



1.04   EMPLOYER       The following entities have been authorized by the Plan
Sponsor to participate in and have adopted the Plan (insert “Not Applicable” if
none have been authorized):

          Entity   Publicly Traded on Est. Securities Market     Yes   No
 
       
Juniper Networks (US) Inc.
  þ   o
 
  o   o
 
  o   o
 
  o   o
 
  o   o
 
  o   o

1.05   ADMINISTRATOR       The Plan Sponsor has designated the following party
or parties to be responsible for the administration of the Plan:       Name:
Investment Committee       Address: 1194 North Mathilda Ave., Sunnyvale, CA
94089

          Note:   The Administrator is the person or persons designated by the
Plan Sponsor to be responsible for the administration of the Plan. Neither
Fidelity Employer Services Company nor any other Fidelity affiliate can be the
Administrator.

- 2 -



--------------------------------------------------------------------------------



 



                  2.01   PARTICIPATION
 
                    (a)   þ   Employees [complete (i), (ii) or (iii)]
 
               
 
      (i)   o   Eligible Employees are selected by the Employer.
 
               
 
      (ii)   þ   Eligible Employees are those employees of the Employer who
satisfy the following criteria:
 
               
 
              Senior Director level (including the equivalent level) and above
as selected by the Employer
 
 
             

 
 
             

 
 
             

 
 
             

 
 
               
 
      (iii)   o   Employees are not eligible to participate.
 
                    (b)   þ   Directors [complete (i), (ii) or (iii)]
 
               
 
      (i)   o   All Directors are eligible to participate.
 
               
 
      (ii)   o   Only Directors selected by the Employer are eligible to
participate.
 
               
 
      (iii)   þ   Directors are not eligible to participate.

- 3 -



--------------------------------------------------------------------------------



 



              3.01   COMPENSATION
 
                For purposes of determining Participant contributions under
Article 4 and Employer contributions under Article 5, Compensation shall be
defined in the following manner [complete (a) or (b) and select (c) and/or (d),
if applicable]:
 
           
 
  (a)   þ   Compensation is defined as:
 
           
 
          Base pay, commissions, and bonus (Company Performance Bonus Program
and Executive Annual Incentive Bonus Plan)
 
 
         

 
 
         

 
 
         

 
 
         

 
 
         

 
 
           
 
  (b)   o   Compensation as defined in [insert name of qualified plan] without
regard to the limitation in Section 401(a)(17) of the Code for such Plan Year.
 
           
 
  (c)   o   Director Compensation is defined as:
 
         

 
 
         

 
 
         

 
 
           
 
  (d)   o   Compensation shall, for all Plan purposes, be limited to $     .
 
           
 
  (e)   o   Not Applicable.
 
            3.02   BONUSES
 
                Compensation, as defined in Section 3.01 of the Adoption
Agreement, includes the following type of bonuses:

              Will be treated as Performance Type   Based Compensation     Yes  
No
Company Performance Bonus Program
  o   þ
Executive Annual Incentive Bonus Plan
  o   þ
 
  o   o
 
  o   o
 
  o   o

o   Not Applicable.

- 4 -



--------------------------------------------------------------------------------



 



4.01   PARTICIPANT CONTRIBUTIONS       If Participant contributions are
permitted, complete (a), (b), and (c). Otherwise complete (d).

  (a)   Amount of Deferrals         A Participant may elect within the period
specified in Section 4.01(b) of the Adoption Agreement to defer the following
amounts of remuneration. For each type of remuneration listed, complete “dollar
amount” and / or “percentage amount”.

  (i)   Compensation Other than Bonuses [do not complete if you complete (iii)]

                                              Dollar Amount   % Amount     Type
of Remuneration   Min   Max   Min   Max   Increment
(a) Base Compensation
                    1 %     50 %     1 %
(b) Commissions
                    1 %     100 %     1 %
(c)
                                       

      Note: The increment is required to determine the permissible deferral
amounts. For example, a minimum of 0% and maximum of 20% with a 5% increment
would allow an individual to defer 0%, 5%, 10%, 15% or 20%.

  (ii)   Bonuses [do not complete if you complete (iii)]

                                              Dollar Amount   % Amount     Type
of Bonus   Min   Max   Min   Max   Increment
(a) Company Performance Bonus Program
                    1 %     100 %     1 %
(b) Executive Annual Incentive Bonus Plan
                    1 %     100 %     1 %

  (iii)   Compensation [do not complete if you completed (i) and (ii)]

                  Dollar Amount   % Amount     Min   Max   Min   Max   Increment
 
               

  (iv)   Director Compensation

                          Dollar Amount   % Amount     Type of Compensation  
Min   Max   Min   Max   Increment
Annual Retainer
                   
Meeting Fees
                   
Other:
                   
Other:
                   

- 5 -



--------------------------------------------------------------------------------



 



  (b)   Election Period

  (i)   Performance Based Compensation         A special election period        
o Does þ Does Not         apply to each eligible type of performance based
compensation referenced in Section 3.02 of the Adoption Agreement.         The
special election period, if applicable, will be determined by the Employer.    
(ii)   Newly Eligible Participants         An employee who is classified or
designated as an Eligible Employee during a Plan Year         þ May o May Not  
      elect to defer Compensation earned during the remainder of the Plan Year
by completing a deferral agreement within the 30 day period beginning on the
date he is eligible to participate in the Plan.

  (c)   Revocation of Deferral Agreement         A Participant’s deferral
agreement         þ Will         o Will Not         be cancelled for the
remainder of any Plan Year during which he receives a hardship distribution of
elective deferrals from a qualified cash or deferred arrangement maintained by
the Employer. If cancellation occurs, the Participant may resume participation
in accordance with Article 4 of the Plan.     (d)   No Participant Contributions
        o Participant contributions are not permitted under the Plan.

- 6 -



--------------------------------------------------------------------------------



 



5.01   EMPLOYER CONTRIBUTIONS       If Employer contributions are permitted,
complete (a) and/or (b). Otherwise
complete (c).

  (a)   Matching Contributions

  (i)   Amount         For each Plan Year, the Employer shall make a Matching
Contribution on behalf of each Participant who defers Compensation for the Plan
Year and satisfies the requirements of Section 5.01(a)(ii) of the Adoption
Agreement equal to [complete the ones that are applicable]:

             
 
  (A)   o              [insert percentage] of the Compensation the Participant
has elected to defer for the Plan Year
 
           
 
  (B)   o   An amount determined by the Employer in its sole discretion
 
           
 
  (C)   o   Matching Contributions for each Participant shall be limited to
$           and/or           % of Compensation.
 
           
 
  (D)   o   Other:
 
           
 
           
 
           
 
           
 
           
 
  (E)   þ   Not Applicable [Proceed to Section 5.01(b)]

  (ii)   Eligibility for Matching Contribution         A Participant who defers
Compensation for the Plan Year shall receive an allocation of Matching
Contributions determined in accordance with Section 5.01(a)(i) provided he
satisfies the following requirements [complete the ones that are applicable]:

             
 
  (A)   o   Describe requirements:
 
           
 
           
 
           
 
           
 
           
 
  (B)   o   Is selected by the Employer in its sole discretion to receive an
allocation of Matching Contributions
 
           
 
  (C)   o   No requirements

- 7 -



--------------------------------------------------------------------------------



 



  (iii)   Time of Allocation         Matching Contributions, if made, shall be
treated as allocated [select one]:

             
 
  (A)   o   As of the last day of the Plan Year
 
           
 
  (B)   o   At such times as the Employer shall determine in it sole discretion
 
           
 
  (C)   o   At the time the Compensation on account of which the Matching
Contribution is being made would otherwise have been paid to the Participant
 
           
 
  (D)   o   Other:
 
           
 
           
 
           
 
           

  (b)   Other Contributions

  (i)   Amount         The Employer shall make a contribution on behalf of each
Participant who satisfies the requirements of Section 5.01(b)(ii) equal to
[complete the ones that are applicable]:

             
 
  (A)   o   An amount equal to            [insert number] % of the Participant’s
Compensation
 
           
 
  (B)   þ   An amount determined by the Employer in its sole discretion
 
           
 
  (C)   o   Contributions for each Participant shall be limited to
$                    
 
           
 
  (D)   o   Other:
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
  (E)   o   Not Applicable [Proceed to Section 6.01]

- 8 -



--------------------------------------------------------------------------------



 



  (ii)   Eligibility for Other Contributions         A Participant shall receive
an allocation of other Employer contributions determined in accordance with
Section 5.01(b)(i) for the Plan Year if he satisfies the following requirements
[complete the one that is applicable]:

             
 
  (A)   o   Describe requirements:
 
           
 
           
 
           
 
           
 
           
 
  (B)   þ   Is selected by the Employer in its sole discretion to receive an
allocation of other Employer contributions
 
           
 
  (C)   o   No requirements

  (iii)   Time of Allocation         Employer contributions, if made, shall be
treated as allocated [select one]:

             
 
  (A)   o   As of the last day of the Plan Year
 
           
 
  (B)   þ   At such time or times as the Employer shall determine in its sole
discretion
 
           
 
  (C)   o   Other:
 
           
 
           
 
           
 
           
 
           
 
           

  (c)   No Employer Contributions         o Employer contributions are not
permitted under the Plan.

- 9 -



--------------------------------------------------------------------------------



 



6.01   DISTRIBUTIONS       The timing and form of payment of distributions made
from the Participant’s vested Account shall be made in accordance with the
elections made in this Section 6.01 of the Adoption Agreement except when
Section 9.6 of the Plan requires a six month delay for certain distributions to
Key Employees of publicly traded companies.

  (a)   Timing of Distributions

  (i)   All distributions shall commence in accordance with the following
[choose one]:

             
 
  (A)   þ   As soon as administratively feasible following the distribution
event
 
           
 
  (B)   o   Monthly on specified day            [insert day]
 
           
 
  (C)   o   Annually on specified month and day            [insert month and
day]
 
           
 
  (D)   o   Calendar quarter on specified month and day [          month of
quarter (insert 1,2 or 3);            day (insert day)]

  (ii)   The timing of distributions as determined in Section 6.01(a)(i) shall
be modified by the adoption of:

             
 
  (A)   þ   Event Delay — Distribution events other than those based on (i) a
distribution event specified in Section 6.01(b), or (ii) a payment made due to
death or disability made under Section 6.01(d) will be treated as not having
occurred for 6 months .
 
           
 
  (B)   o   Hold Until Next Year — Distribution events other than those based on
Specified Date or Specified Age will be treated as not having occurred for
twelve months from the date of the event if payment pursuant to
Section 6.01(a)(i) will thereby occur in the next calendar year or on the first
payment date in the next calendar year in all other cases.
 
           
 
  (C)   o   Immediate Processing — The timing method selected by the Plan
Sponsor under Section 6.01(a)(i) shall be overridden for the following
distribution events [insert events]:
 
           
 
           
 
           
 
           
 
           
 
  (D)   o   Not applicable.

- 10 -



--------------------------------------------------------------------------------



 



  (b)   Distribution Events         Participants may elect the following payment
events and the associated form or forms of payment. If multiple events are
selected, the earliest to occur will trigger payment. For installments, insert
the range of available periods (e.g., 5-15) or insert the periods available
(e.g., 5,7,9).

                              Lump Sum   Installments
 
               
(i)
  þ   Specified Date   þ   2 — 15 years
 
               
(ii)
  o   Specified Age                 years
 
               
(iii)
  o   Separation from Service   o   years
 
               
(iv)
  þ   Separation from Service plus 6 months   þ   2 — 15 years
 
               
(v)
  o   Separation from Service plus       months [not to exceed       months]  
              years
 
               
(vi)
  o   Retirement                 years
 
               
(vii)
  o   Retirement plus 6 months                 years
 
               
(viii)
  o   Retirement plus       months [not to exceed       months]                
years
 
               
(ix)
  o   Later of Separation from Service or Specified Age                 years
 
               
(x)
  o   Later of Separation from Service or Specified Date                 years
 
               
(xi)
  o   Disability                 years
 
               
(xii)
  o   Death                 years
 
               
(xiii)
  o   Change in Control                 years

      The minimum deferral period for Specified Date or Specified Age event
shall be two years.         Installments may be paid [select each that applies]

     
o
  Monthly
o
  Quarterly
þ
  Annually

  (c)   Specified Date and Specified Age elections may not extend beyond age Not
Applicable [insert age or “Not Applicable” if no maximum age applies].

- 11 -



--------------------------------------------------------------------------------



 



  (d)   Payment Election Override         Payment of the remaining vested
balance of the Participant’s Account will automatically occur at the time
specified in Section 6.01(a) of the Adoption Agreement in the form indicated
upon the earliest to occur of the following events [check each event that
applies and for each event include only a single form of payment]:

                      EVENTS       FORM OF PAYMENT
þ
  Separation from Service provided that the Participant has earned less than 4
Years of Service   þ   Lump sum         Installments
o
  Separation from
Service before Retirement           Lump sum         Installments
þ
  Death   þ   Lump sum         Installments
þ
  Disability (LTD only)   þ   Lump sum         Installments
o
  Not Applicable            

  (e)   Involuntary Cashouts

     
þ
  If the Participant’s vested Account and any Other Accounts at the time of his
Separation from Service does not exceed $15,000, then distribution of the vested
Account and the Other Accounts shall automatically be made in the form of a
single lump sum in accordance with Section 9.5 of the Plan.
 
   
o
  There are no involuntary cashouts.

  (f)   Retirement

     
o
  Retirement shall be defined as a Separation from Service that occurs on or
after the Participant [insert description of requirements]:
 
   
 
   
 
   
 
   
 
   
 
   
þ
  No special definition of Retirement applies.

- 12 -



--------------------------------------------------------------------------------



 



  (g)   Distribution Election Change         A Participant

     
þ
  Shall
o
  Shall Not

      be permitted to modify a scheduled distribution date and/or payment option
in accordance with Section 9.2 of the Plan.         A Participant shall
generally be permitted to elect such modification an unlimited number of times
as permitted by applicable law.         Administratively, allowable distribution
events will be modified to reflect all options necessary to fulfill the
distribution change election provision.     (h)   Frequency of Elections        
The Plan Sponsor

     
þ
  Has
o
  Has Not

      Elected to permit annual elections of a time and form of payment for
amounts deferred under the Plan.

- 13 -



--------------------------------------------------------------------------------



 



7.01   VESTING

  (a)   Matching Contributions         The Participant’s vested interest in the
amount credited to his Account attributable to Matching Contributions shall be
based on the following schedule:

                 
o
  Years of Service   Vesting %    
 
    0             (insert ‘100’ if there is immediate vesting)
 
    1              
 
    2              
 
    3              
 
    4              
 
    5              
 
    6              
 
    7              
 
    8              
 
    9              

     
o
  Other:
 
                      
 
                      
 
   
o
  Class year vesting applies.
 
                      
 
   
þ
  Not applicable.

  (b)   Other Employer Contributions         The Participant’s vested interest
in the amount credited to his Account attributable to Employer contributions
other than Matching Contributions shall be based on the following schedule:

                 
þ
  Years of Service   Vesting %    
 
    0     100*   (insert ‘100’ if there is immediate vesting)
 
    1              
 
    2              
 
    3              
 
    4              
 
    5              
 
    6              
 
    7              
 
    8              
 
    9              

     
o
  Other:
 
                      
 
                      
 
   
o
  Class year vesting applies.
 
                      
 
   
o
  Not applicable.

- 14 -



--------------------------------------------------------------------------------



 



(c)   Acceleration of Vesting       A Participant’s vested interest in his
Account will automatically be 100% upon the occurrence of the following events:
[select the ones that are applicable]:

         
(i)
  o   Death
 
       
(ii)
  o   Disability
 
       
(iii)
  o   Change in Control
 
       
(iv)
  o   Eligibility for Retirement
 
       
(v)
  o   Other:                     
 
                                    
 
       
(vi)
  þ   Not applicable.

  (d)   Years of Service

  (i)   A Participant’s Years of Service shall include all service performed for
the Employer and

     
þ
  Shall
o
  Shall Not

      include service performed for the Related Employer.     (ii)   Years of
Service shall also include service performed for the following entities:        
                                                                                
                                                               
                         (iii)   Years of Service shall be determined in
accordance with (select one)

         
     (A)
  o   The elapsed time method in Treas. Reg. Sec. 1.410(a)-7
 
       
     (B)
  o   The general method in DOL Reg. Sec. 2530.200b-1 through b-4
 
       
     (C)
  þ   The Participant’s Years of Service credited under [insert name of plan]
Juniper Networks, Inc. 401(k) Plan
 
                          
 
       
     (D)
  o   Other:                     
 
                                    
 
                                    

         
(iv)
  o   Not applicable.

- 15 -



--------------------------------------------------------------------------------



 



8.01   UNFORESEEABLE EMERGENCY

  (a)   A withdrawal due to an Unforeseeable Emergency as defined in
Section 2.24:         þ Will         o Will Not [if Unforeseeable Emergency
withdrawals are not permitted, proceed to Section 9.01]

      be allowed.     (b)   Upon a withdrawal due to an Unforeseeable Emergency,
a Participant’s deferral election for the remainder of the Plan Year:         þ
Will         o Will Not

      be cancelled. If cancellation occurs, the Participant may resume
participation in accordance with Article 4 of the Plan.

- 16 -



--------------------------------------------------------------------------------



 



9.01   INVESTMENT DECISIONS       Investment decisions regarding the
hypothetical amounts credited to a Participant’s Account shall be made by
[select one]:

  (a)   þ The Participant or his Beneficiary     (b)   o The Employer

- 17 -



--------------------------------------------------------------------------------



 



10.01   GRANTOR TRUST       The Employer [select one]:       þ Does       o Does
Not       intend to establish a grantor trust in connection with the Plan.

- 18 -



--------------------------------------------------------------------------------



 



11.01   TERMINATION UPON CHANGE IN CONTROL       The Plan Sponsor       o
Reserves       þ Does Not Reserve       the right to terminate the Plan and
distribute all vested amounts credited to Participant Accounts upon a Change in
Control as described in Section 9.7.   11.02   AUTOMATIC DISTRIBUTION UPON
CHANGE IN CONTROL       Distribution of the remaining vested balance of each
Participant’s Account       o Shall       þ Shall Not       automatically be
paid as a lump sum payment upon the occurrence of a Change in Control as
provided in Section 9.7.   11.03   CHANGE IN CONTROL       A Change in Control
for Plan purposes includes the following [select each definition that applies]:

  (a)   o A change in the ownership of the Employer as described in
Section 9.7(c) of the Plan.     (b)   o A change in the effective control of the
Employer as described in Section 9.7(d) of the Plan.     (c)   o A change in the
ownership of a substantial portion of the assets of the Employer as described in
Section 9.7(e) of the Plan.     (d)   þ Not Applicable.



- 19 -



--------------------------------------------------------------------------------



 



12.01   GOVERNING STATE LAW       The laws of California shall apply in the
administration of the Plan to the extent not preempted by ERISA.


- 20 -



--------------------------------------------------------------------------------



 



EXECUTION PAGE
The Plan Sponsor has caused this Adoption Agreement to be executed this 13th day
of June, 2008.

         
 
  PLAN SPONSOR:   Juniper Networks, Inc.
 
       
 
  By:   /s/ Steven Rice
 
       
 
  Title:   Executive Vice President, Human Resources
 
       

- 21 -



--------------------------------------------------------------------------------



 



Juniper Networks, Inc.
IMPORTANT NOTE
This document has not been approved by the Department of Labor, Internal Revenue
Service or any other governmental entity. An adopting Employer must determine
whether the Plan is subject to the Federal securities laws and the securities
laws of the various states. An adopting Employer may not rely on this document
to ensure any particular tax consequences or to ensure that the Plan is
“unfunded and maintained primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated employees”
under Title I of the Employee Retirement Income Security Act of 1974, as
amended, with respect to the Employer’s particular situation. Fidelity Employer
Services Company, its affiliates and employees cannot provide you with legal
advice in connection with the execution of this document. This document should
be reviewed by the Employer’s attorney prior to execution.
January 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

      PREAMBLE
 
    ARTICLE 1 — GENERAL
1.1
  Plan
1.2
  Effective Dates
1.3
  Amounts Not Subject to Code Section 409A
 
    ARTICLE 2 — DEFINITIONS
2.1
  Account
2.2
  Administrator
2.3
  Adoption Agreement
2.4
  Beneficiary
2.5
  Board or Board of Directors
2.6
  Bonus
2.7
  Change in Control
2.8
  Code
2.9
  Compensation
2.10
  Director
2.11
  Disabled
2.12
  Eligible Employee
2.13
  Employer
2.14
  ERISA
2.15
  Key Employee
2.16
  Other Accounts
2.17
  Participant
2.18
  Plan
2.19
  Plan Sponsor
2.20
  Plan Year
2.21
  Related Employer
2.22
  Retirement
2.23
  Separation from Service
2.24
  Unforeseeable Emergency
2.25
  Valuation Date
2.26
  Years of Service
 
    ARTICLE 3 — PARTICIPATION
3.1
  Participation
3.2
  Termination of Participation

i



--------------------------------------------------------------------------------



 



      ARTICLE 4 — PARTICIPANT ELECTIONS
4.1
  Deferral Agreement
4.2
  Amount of Deferral
4.3
  Timing of Election to Defer
4.4
  Election of Payment Schedule and Form of Payment
 
    ARTICLE 5 — EMPLOYER CONTRIBUTIONS
5.1
  Matching Contributions
5.2
  Other Contributions
 
    ARTICLE 6 — ACCOUNTS AND CREDITS
6.1
  Establishment of Account
6.2
  Credits to Account
 
    ARTICLE 7 — INVESTMENT OF CONTRIBUTIONS
7.1
  Investment Options
7.2
  Adjustment of Accounts
 
    ARTICLE 8 — RIGHT TO BENEFITS
8.1
  Vesting
8.2
  Death
8.3
  Disability
 
    ARTICLE 9 — DISTRIBUTION OF BENEFITS
9.1
  Amount of Benefits
9.2
  Method and Timing of Distributions
9.3
  Unforeseeable Emergency
9.4
  Payment Election Overrides
9.5
  Cashouts of Amounts Not Exceeding Stated Limit
9.6
  Required Delay in Payment to Key Employees
9.7
  Change in Control
9.8
  Permissible Delays in Payment
9.9
  Permitted Acceleration of Payment

ii



--------------------------------------------------------------------------------



 



      ARTICLE 10 — AMENDMENT AND TERMINATION
10.1
  Amendment by Plan Sponsor
10.2
  Plan Termination Following Change in Control or Corporate Dissolution
10.3
  Other Plan Terminations
 
    ARTICLE 11 — THE TRUST
11.1
  Establishment of Trust
11.2
  Grantor Trust
11.3
  Investment of Trust Funds
 
    ARTICLE 12 — PLAN ADMINISTRATION
12.1
  Powers and Responsibilities of the Administrator
12.2
  Claims and Review Procedures
12.3
  Plan Administrative Costs
 
    ARTICLE 13 — MISCELLANEOUS
13.1
  Unsecured General Creditor of the Employer
13.2
  Employer’s Liability
13.3
  Limitation of Rights
13.4
  Anti-Assignment
13.5
  Facility of Payment
13.6
  Notices
13.7
  Tax Withholding
13.8
  Indemnification
13.9
  Successors
13.10
  Disclaimer
13.11
  Governing Law

iii



--------------------------------------------------------------------------------



 



PREAMBLE
The Plan is intended to be a “plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended, or an “excess benefit plan” within the meaning
of Section 3(36) of the Employee Retirement Income Security Act of 1974, as
amended, or a combination of both. The Plan is further intended to conform with
the requirements of Internal Revenue Code Section 409A and the final regulations
issued thereunder and shall be interpreted, implemented and administered in a
manner consistent therewith.

 



--------------------------------------------------------------------------------



 



ARTICLE 1 — GENERAL

1.1   Plan. The Plan will be referred to by the name specified in the Adoption
Agreement.   1.2   Effective Dates.

  (a)   Original Effective Date. The Original Effective Date is the date as of
which the Plan was initially adopted.     (b)   Amendment Effective Date. The
Amendment Effective Date is the date specified in the Adoption Agreement as of
which the Plan is amended and restated. Except to the extent otherwise provided
herein or in the Adoption Agreement, the Plan shall apply to amounts deferred
and benefit payments made on or after the Amendment Effective Date.     (c)  
Special Effective Date. A Special Effective Date may apply to any given
provision if so specified in Appendix A of the Adoption Agreement. A Special
Effective Date will control over the Original Effective Date or Amendment
Effective Date, whichever is applicable, with respect to such provision of the
Plan.

1.3   Amounts Not Subject to Code Section 409A       Except as otherwise
indicated by the Plan Sponsor in Section 1.01 of the Adoption Agreement, amounts
deferred before January 1, 2005 that are earned and vested on December 31, 2004
will be separately accounted for and administered in accordance with the terms
of the Plan as in effect on December 31, 2004.

1-1



--------------------------------------------------------------------------------



 



ARTICLE 2 — DEFINITIONS
Pronouns used in the Plan are in the masculine gender but include the feminine
gender unless the context clearly indicates otherwise. Wherever used herein, the
following terms have the meanings set forth below, unless a different meaning is
clearly required by the context:

2.1   “Account” means an account established for the purpose of recording
amounts credited on behalf of a Participant and any income, expenses, gains,
losses or distributions included thereon. The Account shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant or to the Participant’s
Beneficiary pursuant to the Plan.   2.2   “Administrator” means the person or
persons designated by the Plan Sponsor in Section 1.05 of the Adoption Agreement
to be responsible for the administration of the Plan. If no Administrator is
designated in the Adoption Agreement, the Administrator is the Plan Sponsor.  
2.3   “Adoption Agreement” means the agreement adopted by the Plan Sponsor that
establishes the Plan.   2.4   “Beneficiary” means the persons, trusts, estates
or other entities entitled under Section 8.2 to receive benefits under the Plan
upon the death of a Participant.   2.5   “Board” or “Board of Directors” means
the Board of Directors of the Plan Sponsor.   2.6   “Bonus” means an amount of
incentive remuneration payable by the Employer to a Participant.   2.7   “Change
in Control” means the occurrence of an event involving the Plan Sponsor that is
described in Section 9.7.   2.8   “Code” means the Internal Revenue Code of
1986, as amended.   2.9   “Compensation” has the meaning specified in
Section 3.01 of the Adoption Agreement.   2.10   “Director” means a non-employee
member of the Board who has been designated by the Employer as eligible to
participate in the Plan.

2-1



--------------------------------------------------------------------------------



 



2.11   “Disabled” means a determination by the Administrator that the
Participant is either (a) unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, or (b) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or last for a continuous period of not less than twelve months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Employer. A Participant will
be considered Disabled if he is determined to be totally disabled by the Social
Security Administration or the Railroad Retirement Board.   2.12   “Eligible
Employee” means an employee of the Employer who satisfies the requirements in
Section 2.01 of the Adoption Agreement.   2.13   “Employer” means the Plan
Sponsor and any other entity which is authorized by the Plan Sponsor to
participate in and, in fact, does adopt the Plan.   2.14   “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended.   2.15   “Key
Employee” means all Participants.   2.16   “Other Accounts” means any accounts
under any other non-qualified deferred compensation plan required to be
aggregated with the Plan pursuant to Treasury Regulation §1.409A-1(c)(2).   2.17
  “Participant” means an Eligible Employee or Director who commences
participation in the Plan in accordance with Article 3.   2.18   “Plan” means
the unfunded plan of deferred compensation set forth herein, including the
Adoption Agreement and any trust agreement, as adopted by the Plan Sponsor and
as amended from time to time.   2.19   “Plan Sponsor” means the entity
identified in Section 1.03 of the Adoption Agreement or any successor by merger,
consolidation or otherwise.   2.20   “Plan Year” means the period identified in
Section 1.02 of the Adoption Agreement.   2.21   “Related Employer” means the
Employer and (a) any corporation that is a member of a controlled group of
corporations as defined in Code Section 414(b) that includes the Employer and
(b) any trade or business that is under common control as defined in Code
Section 414(c) that includes the Employer.

2-2



--------------------------------------------------------------------------------



 



2.22   “Retirement” has the meaning specified in 6.01(f) of the Adoption
Agreement.   2.23   “Separation from Service” means the date that the
Participant dies, retires or otherwise has a termination of employment with
respect to all entities comprising the Related Employer. A Separation from
Service does not occur if the Participant is on military leave, sick leave or
other bona fide leave of absence if the period of leave does not exceed six
months or such longer period during which the Participant’s right to
re-employment is provided by statute or contract. If the period of leave exceeds
six months and the Participant’s right to re-employment is not provided either
by statute or contract, a Separation from Service will be deemed to have
occurred on the first day following the six-month period. If the period of leave
is due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six months, where the impairment causes the Participant to be
unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a 29 month period of absence may
be substituted for the six month period.       Whether a termination of
employment has occurred is based on whether the facts and circumstances indicate
that the Related Employer and the Participant reasonably anticipated that no
further services would be performed after a certain date or that the level of
bona fide services the Participant would perform after such date (whether as an
employee or as an independent contractor) would permanently decrease to no more
than 20 percent of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
36 month period (or the full period of services to the Related Employer if the
employee has been providing services to the Related Employer for less than
36 months). If a Participant continues to provide services to a Related Employer
in a capacity other than as an employee, the Participant will not be deemed to
have a termination of employment if the Participant is providing services at an
annual rate that is at least 50 percent of the services rendered by such
individual, on average, during the immediately preceding 36 month period of
employment (or such lesser period of employment) and the annual remuneration for
such services is at least 50 percent of the average annual remuneration earned
during the such 36 calendar months of employment (or such lesser period of
employment).       An independent contractor is considered to have experienced a
Separation from Service with the Related Employer upon the expiration of the
contract (or, in the case of more than one contract, all contracts) under which
services are performed for the Related Employer if the expiration

2-3



--------------------------------------------------------------------------------



 



    constitutes a good-faith and complete termination of the contractual
relationship.       If a Participant provides services as both an employee and
an independent contractor of the Related Employer, the Participant must separate
from service both as an employee and as an independent contractor to be treated
as having incurred a Separation from Service. If a Participant ceases providing
services as an independent contractor and begins providing services as an
employee, or ceases providing services as an employee and begins providing
services as an independent contractor, the Participant will not be considered to
have experienced a Separation from Service until the Participant has ceased
providing services in both capacities.       If a Participant provides services
both as an employee and as a member of the board of directors of a corporate
Related Employer (or an analogous position with respect to a noncorporate
Related Employer), the services provided as a director are not taken into
account in determining whether the Participant has incurred a Separation from
Service as an employee for purposes of a nonqualified deferred compensation plan
in which the Participant participates as an employee that is not aggregated
under Code Section 409A with any plan in which the Participant participates as a
director.       If a Participant provides services both as an employee and as a
member of the board of directors of a corporate related Employer (or an
analogous position with respect to a noncorporate Related Employer), the
services provided as an employee are not taken into account in determining
whether the Participant has experienced a Separation from Service as a director
for purposes of a nonqualified deferred compensation plan in which the
Participant participates as a director that is not aggregated under Code
Section 409A with any plan in which the Participant participates as an employee.
      All determinations of whether a Separation from Service has occurred will
be made in a manner consistent with Code Section 409A and the final regulations
thereunder.

2.24   “Unforeseeable Emergency” means a severe financial hardship of the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary, or the Participant’s
dependent (as defined in Code Section 152, without regard to Code section
152(b)(i), (b)(2) and (d)(i)(B); loss of the Participant’s property due to
casualty; or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.

2-4



--------------------------------------------------------------------------------



 



2.25   “Valuation Date” means each business day of the Plan Year.   2.26  
“Years of Service” means each one year period for which the Participant receives
service credit in accordance with the provisions of Section 7.01(d) of the
Adoption Agreement.

2-5



--------------------------------------------------------------------------------



 



ARTICLE 3 — PARTICIPATION

3.1   Participation. The Participants in the Plan shall be those Directors and
employees of the Employer who satisfy the requirements of Section 2.01 of the
Adoption Agreement.   3.2   Termination of Participation. The Administrator may
terminate a Participant’s participation in the Plan in a manner consistent with
Code Section 409A. If the Employer terminates a Participant’s participation
before the Participant experiences a Separation from Service the Participant’s
vested Accounts shall be paid in accordance with the provisions of Article 9.

3-1



--------------------------------------------------------------------------------



 



ARTICLE 4 — PARTICIPANT ELECTIONS

4.1   Deferral Agreement. If permitted by the Plan Sponsor in accordance with
Section 4.01 of the Adoption Agreement, each Eligible Employee and Director may
elect to defer his Compensation within the meaning of Section 3.01 of the
Adoption Agreement by executing in writing or electronically, a deferral
agreement in accordance with rules and procedures established by the
Administrator and the provisions of this Article 4.       A new deferral
agreement must be timely executed for each Plan Year during which the Eligible
Employee or Director desires to defer Compensation. An Eligible Employee or
Director who does not timely execute a deferral agreement shall be deemed to
have elected zero deferrals of Compensation for such Plan Year.       A deferral
agreement may be changed or revoked during the period specified by the
Administrator. Except as provided in Section 9.3 or in Section 4.01(c) of the
Adoption Agreement, a deferral agreement becomes irrevocable at the close of the
specified period.   4.2   Amount of Deferral. An Eligible Employee or Director
may elect to defer Compensation in any amount permitted by Section 4.01(a) of
the Adoption Agreement.   4.3   Timing of Election to Defer. Each Eligible
Employee or Director who desires to defer Compensation otherwise payable during
a Plan Year must execute a deferral agreement within the period preceding the
Plan Year specified by the Administrator. Each Eligible Employee who desires to
defer Compensation that is a Bonus must execute a deferral agreement within the
period preceding the Plan Year during which the Bonus is earned that is
specified by the Administrator, except that if the Bonus can be treated as
performance based compensation as described in Code Section 409A(a)(4)(B)(iii),
the deferral agreement may be executed within the period specified by the
Administrator, which period, in no event, shall end after the date which is six
months prior to the end of the period during which the Bonus is earned, provided
the Participant has performed services continuously from the later of the
beginning of the performance period or the date the performance criteria are
established through the date the Participant executed the deferral agreement and
provided further that the compensation has not yet become ‘readily
ascertainable’ with the meaning of Reg. Sec 1.409A-2(a)(8). In addition, if the
Compensation qualifies as ‘fiscal year compensation’ within the meaning of Reg.
Sec. 1.409A -2(a)(6), the deferral agreement may be made not later than the

4-1



--------------------------------------------------------------------------------



 



    end of the Employer’s taxable year immediately preceding the first taxable
year of the Employer in which any services are performed for which such
Compensation is payable.

    Except as otherwise provided below, an employee who is classified or
designated as an Eligible Employee during a Plan Year or a Director who is
designated as eligible to participate during a Plan Year may elect to defer
Compensation otherwise payable during the remainder of such Plan Year in
accordance with the rules of this Section 4.3 by executing a deferral agreement
within the thirty (30) day period beginning on the date the employee is
classified or designated as an Eligible Employee or the date the Director is
designated as eligible, whichever is applicable, if permitted by
Section 4.01(b)(ii) of the Adoption Agreement. If Compensation is based on a
specified performance period that begins before the Eligible Employee or
Director executes his deferral agreement, the election will be deemed to apply
to the portion of such Compensation equal to the total amount of Compensation
for the performance period multiplied by the ratio of the number of days
remaining in the performance period after the election becomes irrevocable and
effective over the total number of days in the performance period. The rules of
this paragraph shall not apply unless the Eligible Employee or Director can be
treated as initially eligible in accordance with Reg. Sec. 1.409A-2(a)(7).   4.4
  Election of Payment Schedule and Form of Payment.       All elections of a
payment schedule and a form of payment will be made in accordance with rules and
procedures established by the Administrator and the provisions of this Section
4.4.

(a) If the Plan Sponsor has elected to permit annual distribution elections in
accordance with Section 6.01(h) of the Adoption Agreement the following rules
apply. At the time an Eligible Employee or Director completes a deferral
agreement, the Eligible Employee or Director must elect a distribution event
(which includes a specified time) and a form of payment for the Compensation
subject to the deferral agreement from among the options the Plan Sponsor has
made available for this purpose and which are specified in 6.01(b) of the
Adoption Agreement. Prior to the time required by Reg. Sec. 1.409A-2, the
Eligible Employee or Director shall elect a distribution event (which includes a
specified time) and a form of payment for any Employer contributions that may be
credited to the Participant’s Account during the Plan Year. If an Eligible
Employee or Director fails to elect a distribution event, he shall be deemed to
have elected Separation from Service as the distribution event. If he fails to
elect a form of payment, he shall be deemed to have elected a lump sum form of
payment.

4-2



--------------------------------------------------------------------------------



 



(b) If the Plan Sponsor has elected not to permit annual distribution elections
in accordance with Section 6.01(h) of the Adoption Agreement the following rules
apply. At the time an Eligible Employee or Director first completes a deferral
agreement but in no event later than the time required by Reg. Sec. 1.409A-2,
the Eligible Employee or Director must elect a distribution event (which
includes a specified time) and a form of payment for amounts credited to his
Account from among the options the Plan Sponsor has made available for this
purpose and which are specified in Section 6.01(b) of the Adoption Agreement. If
an Eligible Employee or Director fails to elect a distribution event, he shall
be deemed to have elected Separation from Service in the distribution event. If
the fails to elect a form of payment, he shall be deemed to have elected a lump
sum form of payment.

4-3



--------------------------------------------------------------------------------



 



ARTICLE 5 — EMPLOYER CONTRIBUTIONS

5.1   Matching Contributions. If elected by the Plan Sponsor in Section 5.01(a)
of the Adoption Agreement, the Employer will credit the Participant’s Account
with a matching contribution determined in accordance with the formula specified
in Section 5.01(a) of the Adoption Agreement. The matching contribution will be
treated as allocated to the Participant’s Account at the time specified in
Section 5.01(a)(iii) of the Adoption Agreement.   5.2   Other Contributions. If
elected by the Plan Sponsor in Section 5.01(b) of the Adoption Agreement, the
Employer will credit the Participant’s Account with a contribution determined in
accordance with the formula or method specified in Section 5.01(b) of the
Adoption Agreement. The contribution will be treated as allocated to the
Participant’s Account at the time specified in Section 5.01(b)(iii) of the
Adoption Agreement.

5-1



--------------------------------------------------------------------------------



 



ARTICLE 6 — ACCOUNTS AND CREDITS

6.1   Establishment of Account. For accounting and computational purposes only,
the Administrator will establish and maintain an Account on behalf of each
Participant which will reflect the credits made pursuant to Section 6.2,
distributions or withdrawals, along with the earnings, expenses, gains and
losses allocated thereto, attributable to the hypothetical investments made with
the amounts in the Account as provided in Article 7. The Administrator will
establish and maintain such other records and accounts, as it decides in its
discretion to be reasonably required or appropriate to discharge its duties
under the Plan.   6.2   Credits to Account. A Participant’s Account will be
credited for each Plan Year with the amount of his elective deferrals under
Section 4.1 at the time the amount subject to the deferral election would
otherwise have been payable to the Participant and the amount of Employer
contributions treated as allocated on his behalf under Article 5.

6-1



--------------------------------------------------------------------------------



 



ARTICLE 7 — INVESTMENT OF CONTRIBUTIONS

7.1   Investment Options. The amount credited to each Account shall be treated
as invested in the investment options designated for this purpose by the
Administrator.   7.2   Adjustment of Accounts. The amount credited to each
Account shall be adjusted for hypothetical investment earnings, expenses, gains
or losses in an amount equal to the earnings, expenses, gains or losses
attributable to the investment options selected by the party designated in
Section 9.01 of the Adoption Agreement from among the investment options
provided in Section 7.1. If permitted by Section 9.01 of the Adoption Agreement,
a Participant (or the Participant’s Beneficiary after the death of the
Participant) may, in accordance with rules and procedures established by the
Administrator, select the investments from among the options provided in
Section 7.1 to be used for the purpose of calculating future hypothetical
investment adjustments to the Account or to future credits to the Account under
Section 6.2 effective as of the Valuation Date coincident with or next following
notice to the Administrator. Each Account shall be adjusted as of each Valuation
Date to reflect: (a) the hypothetical earnings, expenses, gains and losses
described above; (b) amounts credited pursuant to Section 6.2; and
(c) distributions or withdrawals. In addition, each Account may be adjusted for
its allocable share of the hypothetical costs and expenses associated with the
maintenance of the hypothetical investments provided in Section 7.1.

7-1



--------------------------------------------------------------------------------



 



ARTICLE 8 — RIGHT TO BENEFITS

8.1   Vesting. A Participant, at all times, has the 100% nonforfeitable interest
in the amounts credited to his Account attributable to his elective deferrals
made in accordance with Section 4.1.       A Participant’s right to the amounts
credited to his Account attributable to Employer contributions made in
accordance with Article 5 shall be determined in accordance with the relevant
schedule and provisions in Section 7.01 of the Adoption Agreement. Upon a
Separation from Service and after application of the provisions of Section 7.01
of the Adoption Agreement, the Participant shall forfeit the nonvested portion
of his Account.   8.2   Death. The Plan Sponsor may elect to accelerate vesting
upon the death of the Participant in accordance with Section 7.01(c) of the
Adoption Agreement and/or to accelerate distributions upon Death in accordance
with Section 6.01(b) or Section 6.01(d) of the Adoption Agreement. If the Plan
Sponsor does not elect to accelerate distributions upon death in accordance with
Section 6.01(b) or Section 6.01(d) of the Adoption Agreement, the vested amount
credited to the Participant’s Account will be paid in accordance with the
provisions of Article 9.       A Participant may designate a Beneficiary or
Beneficiaries, or change any prior designation of Beneficiary or Beneficiaries
in accordance with rules and procedures established by the Administrator.      
A copy of the death notice or other sufficient documentation must be filed with
and approved by the Administrator. If upon the death of the Participant there
is, in the opinion of the Administrator, no designated Beneficiary for part or
all of the Participant’s vested Account, such amount will be paid to his estate
(such estate shall be deemed to be the Beneficiary for purposes of the Plan) in
accordance with the provisions of Article 9.   8.3   Disability. If the Plan
Sponsor has elected to accelerate vesting upon the occurrence of a Disability in
accordance with Section 7.01(c) of the Adoption Agreement and/or to permit
distributions upon Disability in accordance with Section 6.01(b) or
Section 6.01(d) of the Adoption Agreement, the determination of whether a
Participant has incurred a Disability shall be made by the Administrator in its
sole discretion in a manner consistent with the requirements of Code
Section 409A.

8-1



--------------------------------------------------------------------------------



 



ARTICLE 9 — DISTRIBUTION OF BENEFITS

9.1   Amount of Benefits. The vested amount credited to a Participant’s Account
as determined under Articles 6, 7 and 8 shall determine and constitute the basis
for the value of benefits payable to the Participant under the Plan.   9.2  
Method and Timing of Distributions. Except as otherwise provided in this
Article 9, distributions under the Plan shall be made in accordance with the
elections made or deemed made by the Participant under Article 4. Subject to the
provisions of Section 9.6 requiring a six month delay for certain distributions
to Key Employees, distributions following a payment event shall commence at the
time specified in Section 6.01(a) of the Adoption Agreement. If permitted by
Section 6.01(g) of the Adoption Agreement, a Participant may elect, at least
twelve months before a scheduled distribution event, to delay the payment date
for a minimum period of sixty months from the originally scheduled date of
payment, provided, however, that in no event shall such election delay the final
installment payment beyond the maximum fifteen years specified in
Section 6.01(b) of the Adoption Agreement. The distribution election change must
be made in accordance with procedures and rules established by the
Administrator. The Participant may, at the same time the date of payment is
deferred, change the form of payment but such change in the form of payment may
not effect an acceleration of payment in violation of Code Section 409A or the
provisions of Reg. Sec. 1.409A-2(b). For purposes of this Section 9.2, a series
of installment payments is always treated as a single payment and not as a
series of separate payments.   9.3   Unforeseeable Emergency. A Participant may
request a distribution due to an Unforeseeable Emergency if the Plan Sponsor has
elected to permit Unforeseeable Emergency withdrawals under Section 8.01(a) of
the Adoption Agreement. The request must be in writing and must be submitted to
the Administrator along with evidence that the circumstances constitute an
Unforeseeable Emergency. The Administrator has the discretion to require
whatever evidence it deems necessary to determine whether a distribution is
warranted, and may require the Participant to certify that the need cannot be
met from other sources reasonably available to the Participant. Whether a
Participant has incurred an Unforeseeable Emergency will be determined by the
Administrator on the basis of the relevant facts and circumstances in its sole
discretion, but, in no event, will an Unforeseeable Emergency be deemed to exist
if the hardship can be relieved: (a) through reimbursement or compensation by

9-1



--------------------------------------------------------------------------------



 



    insurance or otherwise, (b) by liquidation of the Participant’s assets to
the extent such liquidation would not itself cause severe financial hardship, or
(c) by cessation of deferrals under the Plan. A distribution due to an
Unforeseeable Emergency must be limited to the amount reasonably necessary to
satisfy the emergency need and may include any amounts necessary to pay any
federal, state, foreign or local income taxes and penalties reasonably
anticipated to result from the distribution. The distribution will be made in
the form of a single lump sum cash payment. If permitted by Section 8.01(b) of
the Adoption Agreement, a Participant’s deferral elections for the remainder of
the Plan Year will be cancelled upon a withdrawal due to an Unforeseeable
Emergency. If the payment of all or any portion of the Participant’s vested
Account is being delayed in accordance with Section 9.6 at the time he
experiences an Unforeseeable Emergency, the amount being delayed shall not be
subject to the provisions of this Section 9.3 until the expiration of the six
month period of delay required by Section 9.6.

9.4   Payment Election Overrides. If the Plan Sponsor has elected one or more
payment election overrides in accordance with Section 6.01(d) of the Adoption
Agreement, the following provisions apply. Upon the occurrence of the first
event selected by the Plan Sponsor, the remaining vested amount credited to the
Participant’s Account shall be paid in the form designated to the Participant or
his Beneficiary regardless of whether the Participant had made different
elections of time and /or form of payment or whether the Participant was
receiving installment payments at the time of the event.   9.5   Cashouts Of
Amounts Not Exceeding Stated Limit. If the vested amount credited to the
Participant’s Account and Other Accounts does not exceed the limit established
for this purpose by the Plan Sponsor in Section 6.01(e) of the Adoption
Agreement at the time he undergoes a Separation from Service with the Related
Employer for any reason, the Employer shall distribute such amount to the
Participant at the time specified in Section 6.01(a) of the Adoption Agreement
in a single lump sum cash payment following such Separation from Service
regardless of whether the Participant had made different elections of time or
form of payment as to the vested amount credited to his Account or whether the
Participant was receiving installments at the time of such termination. A
Participant’s Account, for purposes of this Section 9.5, shall include any
amounts described in Section 1.3. If a distribution under this Section 9.5 is
delayed pursuant to Section 9.6, then in the event the Account and Other
Accounts have increased in value so that their aggregate value exceeds the
amount specified in Section 6.01(e) of the Adoption Agreement, then such Account
and Other Accounts shall instead be paid in accordance with the applicable plan
and plans and deferral elections

9-2



--------------------------------------------------------------------------------



 



    thereunder.

9.6   Required Delay in Payment to Key Employees. Except as otherwise provided
in this Section 9.6, a distribution made on account of Separation from Service
(or Retirement, if applicable) to a Participant who is a Key Employee as of the
date of his Separation from Service (or Retirement, if applicable) shall not be
made before the date which is six months after the Separation from Service (or
Retirement, if applicable). All Participants shall be treated as Key Employees.
      The six month delay does not apply to payments described in
Section 9.9(a), (b) or (d) or to payments that occur after the death of the
Participant. If the payment of all or any portion of the Participant’s vested
Account is being delayed in accordance with this Section 9.6 at the time he
incurs a Disability which would otherwise require a distribution under the terms
of the Plan, no amount shall be paid until the expiration of the six month
period of delay required by this Section 9.6.   9.7   Change in Control. If the
Plan Sponsor has elected to permit distributions upon a Change in Control, the
following provisions shall apply. A distribution made upon a Change in Control
will be made at the time specified in Section 6.01(a) of the Adoption Agreement
in the form elected by the Participant in accordance with the procedures
described in Article 4. Alternatively, if the Plan Sponsor has elected in
accordance with Section 11.02 of the Adoption Agreement to require distributions
upon a Change in Control, the Participant’s remaining vested Account shall be
paid to the Participant or the Participant’s Beneficiary at the time specified
in Section 6.01(a) of the Adoption Agreement as a single lump sum payment. A
Change in Control, for purposes of the Plan, will occur upon a change in the
ownership of the Plan Sponsor, a change in the effective control of the Plan
Sponsor or a change in the ownership of a substantial portion of the assets of
the Plan Sponsor, but only if elected by the Plan Sponsor in Section 11.03 of
the Adoption Agreement. The Plan Sponsor, for this purpose, includes any
corporation identified in this Section 9.7. All distributions made in accordance
with this Section 9.7 are subject to the provisions of Section 9.6.       If a
Participant continues to make deferrals in accordance with Article 4 after he
has received a distribution due to a Change in Control, the residual amount
payable to the Participant shall be paid at the time and in the form specified
in the elections he makes in accordance with Article 4 or upon his death or
Disability as provided in Article 8.       Whether a Change in Control has
occurred will be determined by the

9-3



--------------------------------------------------------------------------------



 



    Administrator in accordance with the rules and definitions set forth in this
Section 9.7. A distribution to the Participant will be treated as occurring upon
a Change in Control if the Plan Sponsor terminates the Plan in accordance with
Section 10.2 and distributes the Participant’s benefits within twelve months of
a Change in Control as provided in Section 10.3.

  (a)   Relevant Corporations. To constitute a Change in Control for purposes of
the Plan, the event must relate to (i) the corporation for whom the Participant
is performing services at the time of the Change in Control, (ii) the
corporation that is liable for the payment of the Participant’s benefits under
the Plan (or all corporations liable if more than one corporation is liable) but
only if either the deferred compensation is attributable to the performance of
services by the Participant for such corporation (or corporations) or there is a
bona fide business purpose for such corporation (or corporations) to be liable
for such payment and, in either case, no significant purpose of making such
corporation (or corporations) liable for such payment is the avoidance of
federal income tax, or (iii) a corporation that is a majority shareholder of a
corporation identified in (i) or (ii), or any corporation in a chain of
corporations in which each corporation is a majority shareholder of another
corporation in the chain, ending in a corporation identified in (i) or (ii). A
majority shareholder is defined as a shareholder owning more than fifty percent
(50%) of the total fair market value and voting power of such corporation.    
(b)   Stock Ownership. Code Section 318(a) applies for purposes of determining
stock ownership. Stock underlying a vested option is considered owned by the
individual who owns the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested option).
If, however, a vested option is exercisable for stock that is not substantially
vested (as defined by Treasury Regulation Section 1.83-3(b) and (j)) the stock
underlying the option is not treated as owned by the individual who holds the
option.     (c)   Change in the Ownership of a Corporation. A change in the
ownership of a corporation occurs on the date that any one person or more than
one person acting as a group, acquires ownership of stock of the corporation
that, together with stock held by such person or group, constitutes more than
fifty percent (50%) of the total fair market value or total voting power of the
stock of such corporation. If any one person or more than one person acting as a
group is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of a corporation, the
acquisition of additional stock by the same person or persons is not considered
to cause a change in the ownership of the corporation (or

9-4



--------------------------------------------------------------------------------



 



      to cause a change in the effective control of the corporation as discussed
below in Section 9.7(d)). An increase in the percentage of stock owned by any
one person, or persons acting as a group, as a result of a transaction in which
the corporation acquires its stock in exchange for property will be treated as
an acquisition of stock. Section 9.7(c) applies only when there is a transfer of
stock of a corporation (or issuance of stock of a corporation) and stock in such
corporation remains outstanding after the transaction. For purposes of this
Section 9.7(c), persons will not be considered to be acting as a group solely
because they purchase or own stock of the same corporation at the same time or
as a result of a public offering. Persons will, however, be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the corporation. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation prior to the transaction giving
rise to the change and not with respect to the ownership interest in the other
corporation.     (d)   Change in the effective control of a corporation. A
change in the effective control of a corporation occurs on the date that either
(i) any one person, or more than one person acting as a group, acquires (or has
acquired during the twelve month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the corporation
possessing thirty percent (30%) or more of the total voting power of the stock
of such corporation, or (ii) a majority of members of the corporation’s board of
directors is replaced during any twelve month period by directors whose
appointment or election is not endorsed by a majority of the members of the
corporation’s board of directors prior to the date of the appointment or
election, provided that for purposes of this paragraph (ii), the term
corporation refers solely to the relevant corporation identified in
Section 9.7(a) for which no other corporation is a majority shareholder for
purposes of Section 9.7(a). In the absence of an event described in
Section 9.7(d)(i) or (ii), a change in the effective control of a corporation
will not have occurred. A change in effective control may also occur in any
transaction in which either of the two corporations involved in the transaction
has a change in the ownership of such corporation as described in Section 9.7(c)
or a change in the ownership of a substantial portion of the assets of such
corporation as described in Section 9.7(e). If any one person, or more than one
person acting as a group, is considered to effectively control a corporation
within the meaning of this Section 9.7(d), the acquisition of additional control
of the corporation by the

9-5



--------------------------------------------------------------------------------



 



      same person or persons is not considered to cause a change in the
effective control of the corporation or to cause a change in the ownership of
the corporation within the meaning of Section 9.7(c). For purposes of this
Section 9.7(d), persons will or will not be considered to be acting as a group
in accordance with rules similar to those set forth in Section 9.7(c) with the
following exception. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation only with respect to the
ownership in that corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.     (e)
  Change in the ownership of a substantial portion of a corporation’s assets. A
change in the ownership of a substantial portion of a corporation’s assets
occurs on the date that any one person, or more than one person acting as a
group (as determined in accordance with rules similar to those set forth in
Section 9.7(d)), acquires (or has acquired during the twelve month period ending
on the date of the most recent acquisition by such person or persons) assets
from the corporation that have a total gross fair market value equal to or more
than forty percent (40%) of the total gross fair market value of all of the
assets of the corporation immediately prior to such acquisition or acquisitions.
For this purpose, gross fair market value means the value of the assets of the
corporation or the value of the assets being disposed of determined without
regard to any liabilities associated with such assets. There is no Change in
Control event under this Section 9.7(e) when there is a transfer to an entity
that is controlled by the shareholders of the transferring corporation
immediately after the transfer. A transfer of assets by a corporation is not
treated as a change in ownership of such assets if the assets are transferred to
(i) a shareholder of the corporation (immediately before the asset transfer) in
exchange for or with respect to its stock, (ii) an entity, fifty percent (50%)
or more of the total value or voting power of which is owned, directly or
indirectly, by the corporation, (iii) a person, or more than one person acting
as a group, that owns, directly or indirectly, fifty percent (50%) or more of
the total value or voting power of all the outstanding stock of the corporation,
or (iv) an entity, at least fifty (50%) of the total value or voting power of
which is owned, directly or indirectly, by a person described in
Section 9.7(e)(iii). For purposes of the foregoing, and except as otherwise
provided, a person’s status is determined immediately after the transfer of
assets.

9-6



--------------------------------------------------------------------------------



 



9.8   Permissible Delays in Payment. Distributions may be delayed beyond the
date payment would otherwise occur in accordance with the provisions of Articles
8 and 9 in any of the following circumstances as long as the Employer treats all
payments to similarly situated Participants on a reasonably consistent basis.

  (a)   The Employer may delay payment if it reasonably anticipates that its
deduction with respect to such payment would be limited or eliminated by the
application of Code Section 162(m). Payment must be made during the
Participant’s first taxable year in which the Employer reasonably anticipates,
or should reasonably anticipate, that if the payment is made during such year
the deduction of such payment will not be barred by the application of Code
Section 162(m) or during the period beginning with the Participant’s Separation
from Service and ending on the later of the last day of the Employer’s taxable
year in which the Participant separates from service or the 15th day of the
third month following the Participant’s Separation from Service. If a scheduled
payment to a Participant is delayed in accordance with this Section 9.8(a), all
scheduled payments to the Participant that could be delayed in accordance with
this Section 9.8(a) will also be delayed.     (b)   The Employer may also delay
payment if it reasonably anticipates that the making of the payment will violate
federal securities laws or other applicable laws provided payment is made at the
earliest date on which the Employer reasonably anticipates that the making of
the payment will not cause such violation.     (c)   The Employer reserves the
right to amend the Plan to provide for a delay in payment upon such other events
and conditions as the Secretary of the Treasury may prescribe in generally
applicable guidance published in the Internal Revenue Bulletin.

9.9   Permitted Acceleration of Payment. The Employer may permit acceleration of
the time or schedule of any payment or amount scheduled to be paid pursuant to a
payment under the Plan provided such acceleration would be permitted by the
provisions of Reg. Sec. 1.409A-3(j)(4), including the following events:

  (a)   Domestic Relations Order. A payment may be accelerated if such payment
is made to an alternate payee pursuant to and following the receipt and
qualification of a domestic relations order as defined in Code Section 414(p).  
  (b)   Compliance with Ethics Agreements and Legal Requirements. A payment may
be accelerated as may be necessary to comply

9-7



--------------------------------------------------------------------------------



 



      with ethics agreements with the Federal government or as may be reasonably
necessary to avoid the violation of Federal, state, local or foreign ethics law
or conflicts of laws, in accordance with the requirements of Code Section 409A.
    (c)   De Minimis Amounts. A payment will be accelerated if (i) the amount of
the payment is not greater than the applicable dollar amount under Code Section
402(g)(1)(B), (ii) at the time the payment is made the amount constitutes the
Participant’s entire interest under the Plan and all other plans that are
aggregated with the Plan under Reg. Sec. 1.409A-1(c)(2).     (d)   FICA Tax. A
payment may be accelerated to the extent required to pay the Federal Insurance
Contributions Act tax imposed under Code Sections 3101, 3121(a) and 3121(v)(2)
of the Code with respect to compensation deferred under the Plan (the “FICA
Amount”). Additionally, a payment may be accelerated to pay the income tax on
wages imposed under Code Section 3401 of the Code on the FICA Amount and to pay
the additional income tax at source on wages attributable to the pyramiding Code
Section 3401 wages and taxes. The total payment under this subsection (d) may
not exceed the aggregate of the FICA Amount and the income tax withholding
related to the FICA Amount.     (e)   Section 409A Additional Tax. A payment may
be accelerated if the Plan fails to meet the requirements of Code Section 409A;
provided that such payment may not exceed the amount required to be included in
income as a result of the failure to comply with the requirements of Code
Section 409A.     (f)   Offset. A payment may be accelerated in the Employer’s
discretion as satisfaction of a debt of the Participant to the Employer, where
such debt is incurred in the ordinary course of the service relationship between
the Participant and the Employer, the entire amount of the reduction in any of
the Employer’s taxable years does not exceed $5,000, and the reduction is made
at the same time and in the same amount as the debt otherwise would have been
due and collected from the Participant.     (g)   Other Events. A payment may be
accelerated in the Administrator’s discretion in connection with such other
events and conditions as permitted by Code Section 409A.

9-8



--------------------------------------------------------------------------------



 



ARTICLE 10 — AMENDMENT AND TERMINATION

10.1   Amendment by Plan Sponsor. The Plan Sponsor reserves the right to amend
the Plan (for itself and each Employer) through action of its Board of
Directors. No amendment can directly or indirectly deprive any current or former
Participant or Beneficiary of all or any portion of his Account which had
accrued and vested prior to the amendment.   10.2   Plan Termination Following
Change in Control or Corporate Dissolution. If so elected by the Plan Sponsor in
11.01 of the Adoption Agreement, the Plan Sponsor reserves the right to
terminate the Plan and distribute all amounts credited to all Participant
Accounts within the 30 days preceding or the twelve months following a Change in
Control as determined in accordance with the rules set forth in Section 9.7. For
this purpose, the Plan will be treated as terminated only if all agreements,
methods, programs and other arrangements sponsored by the Related Employer
immediately after the Change in Control which are treated as a single plan under
Reg. Sec. 1.409A-1(c)(2) are also terminated so that all participants under the
Plan and all similar arrangements are required to receive all amounts deferred
under the terminated arrangements within twelve months of the date the Plan
Sponsor irrevocably takes all necessary action to terminate the arrangements. In
addition, the Plan Sponsor reserves the right to terminate the Plan within
twelve months of a corporate dissolution taxed under Code Section 331 or with
the approval of a bankruptcy court pursuant to 11 U. S. C. Section 503(b)(1)(A)
provided that amounts deferred under the Plan are included in the gross incomes
of Participants in the latest of (a) the calendar year in which the termination
occurs, (b) the first calendar year in which the amount is no longer subject to
a substantial risk of forfeiture, or (c) the first calendar year in which
payment is administratively practicable.   10.3   Other Plan Terminations. The
Plan Sponsor retains the discretion to terminate the Plan if (a) all
arrangements sponsored by the Plan Sponsor that would be aggregated with any
terminated arrangement under Code Section 409A and Reg. Sec. 1.409A-1(c)(2) are
terminated, (b) no payments other than payments that would be payable under the
terms of the arrangements if the termination had not occurred are made within
twelve months of the termination of the arrangements, (c) all payments are made
within twenty-four months of the termination of the arrangements, (d) the Plan
Sponsor does not adopt a new arrangement that would be aggregated with any
terminated arrangement under Code Section 409A and the regulations thereunder at
any time within the three year period following the date of termination of the
arrangement, and (e) the termination does not occur proximate to a downturn in
the financial health of the Plan sponsor. The Plan Sponsor also reserves the
right to amend

10-1



--------------------------------------------------------------------------------



 



    the Plan to provide that termination of the Plan will occur under such
conditions and events as may be prescribed by the Secretary of the Treasury in
generally applicable guidance published in the Internal Revenue Bulletin.

10-2



--------------------------------------------------------------------------------



 



ARTICLE 11 — THE TRUST

11.1   Establishment of Trust. The Plan Sponsor may but is not required to
establish a trust to hold amounts which the Plan Sponsor may contribute from
time to time to correspond to some or all amounts credited to Participants under
Section 6.2. If the Plan Sponsor elects to establish a trust in accordance with
Section 10.01 of the Adoption Agreement, the provisions of Sections 11.2 and
11.3 shall become operative.   11.2   Grantor Trust. Any trust established by
the Plan Sponsor shall be between the Plan Sponsor and a trustee pursuant to a
separate written agreement under which assets are held, administered and
managed, subject to the claims of the Plan Sponsor’s creditors in the event of
the Plan Sponsor’s insolvency. The trust is intended to be treated as a grantor
trust under the Code, and the establishment of the trust shall not cause the
Participant to realize current income on amounts contributed thereto. The Plan
Sponsor must notify the trustee in the event of a bankruptcy or insolvency.  
11.3   Investment of Trust Funds. Any amounts contributed to the trust by the
Plan Sponsor shall be invested by the trustee in accordance with the provisions
of the trust and the instructions of the Administrator. Trust investments need
not reflect the hypothetical investments selected by Participants under
Section 7.1 for the purpose of adjusting Accounts and the earnings or investment
results of the trust need not affect the hypothetical investment adjustments to
Participant Accounts under the Plan.

11-1



--------------------------------------------------------------------------------



 



ARTICLE 12 — PLAN ADMINISTRATION

12.1   Powers and Responsibilities of the Administrator. The Administrator has
the full power and the full responsibility to administer the Plan in all of its
details, subject, however, to the applicable requirements of ERISA. The
Administrator’s powers, discretionary authority and responsibilities include,
but are not limited to, the following:

  (a)   To make and enforce such rules and procedures as it deems necessary or
proper for the efficient administration of the Plan;     (b)   To interpret the
Plan, its interpretation thereof to be final, except as provided in
Section 12.2, on all persons claiming benefits under the Plan;     (c)   To
decide all questions concerning the Plan and the eligibility of any person to
participate in the Plan;     (d)   To administer the claims and review
procedures specified in Section 12.2;     (e)   To compute the amount of
benefits which will be payable to any Participant, former Participant or
Beneficiary in accordance with the provisions of the Plan;     (f)   To
determine the person or persons to whom such benefits will be paid;     (g)   To
authorize the payment of benefits;     (h)   To comply with the reporting and
disclosure requirements of Part 1 of Subtitle B of Title I of ERISA;     (i)  
To appoint such agents, counsel, accountants, and consultants as may be required
to assist in administering the Plan;     (j)   By written instrument, to
allocate and delegate its responsibilities, including the formation of an
Administrative Committee to administer the Plan.

12-1



--------------------------------------------------------------------------------



 



12.2   Claims and Review Procedures.

  (a)   Claims Procedure.

      If any person believes he is being denied any rights or benefits under the
Plan, such person may file a claim in writing with the Administrator. If any
such claim is wholly or partially denied, the Administrator will notify such
person of its decision in writing. Such notification will contain (i) specific
reasons for the denial, (ii) specific reference to pertinent Plan provisions,
(iii) a description of any additional material or information necessary for such
person to perfect such claim and an explanation of why such material or
information is necessary, and (iv) a description of the Plan’s review procedures
and the time limits applicable to such procedures, including a statement of the
person’s right to bring a civil action following an adverse decision on review.
Such notification will be given within 90 days after the claim is received by
the Administrator. The Administrator may extend the period for providing the
notification by 90 days if special circumstances require an extension of time
for processing the claim and if written notice of such extension and
circumstance is given to such person within the initial 90 day period. If such
notification is not given within such period, the claim will be considered
denied as of the last day of such period and such person may request a review of
his claim.

  (b)   Review Procedure.

      Within 60 days after the date on which a person receives a written
notification of denial of claim (or, if written notification is not provided,
within 60 days of the date denial is considered to have occurred), such person
(or his duly authorized representative) may (i) file a written request with the
Administrator for a review of his denied claim and of pertinent documents and
(ii) submit written issues and comments to the Administrator. The Administrator
will notify such person of its decision in writing. Such notification will be
written in a manner calculated to be understood by such person and will contain
specific reasons for the decision as well as specific references to pertinent
Plan provisions. The notification will explain that the person is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
pertinent documents and has the right to bring a civil action following an
adverse decision on review. The decision on review will be made within 60 days.
The Administrator may extend the period for making the

12-2



--------------------------------------------------------------------------------



 



      decision on review by 60 days if special circumstances require an
extension of time for processing the request such as an election by the
Administrator to hold a hearing, and if written notice of such extension and
circumstances is given to such person within the initial 60-day period. If the
decision on review is not made within such period, the claim will be considered
denied.

  (c)   Special Procedure for Claims Due to Disability.

      To the extent an application for distribution as a result of a Disability
requires the Administrator or the panel reviewing the Administrator’s
determination, as applicable, to make a determination of Disability under the
terms of the Plan, then such determination shall be subject to all of the
general rules described in this Section, except as they are expressly modified
by this Section 12(c).

  (i)   The initial decision on the claim for a Disability distribution will be
made within forty-five (45) days after the Plan receives the claimant’s claim,
unless special circumstances require additional time, in which case the
Administrator will notify the claimant before the end of the initial forty-five
(45)-day period of an extension of up to thirty (30) days. If necessary, the
Administrator may notify the claimant, prior to the end of the initial thirty
(30)-day extension period, of a second extension of up to thirty (30) days. If
an extension is due to the claimant’s failure to supply the necessary
information, then the notice of extension will describe the additional
information and the claimant will have forty-five (45) days to provide the
additional information. Moreover, the period for making the determination will
be delayed from the date the notification of extension was sent out until the
claimant responds to the request for additional information. No additional
extensions may be made, except with the claimant’s voluntary consent. The
contents of the notice shall be the same as described in Section 12(a) above. If
a disability distribution claim is denied in whole or in part, then the claimant
will receive notification, as described in Section 12(a).     (ii)   If an
internal rule, guideline, protocol or similar criterion is relied upon in making
the adverse determination, then the denial notice to the claimant will either
set forth the internal rule, guideline, protocol or similar criterion, or will
state that such was relied upon and will be provided free of charge to the
claimant upon request (to the extent not legally-

12-3



--------------------------------------------------------------------------------



 



      privileged) and if the claimant’s claim was denied based on a medical
necessity or experimental treatment or similar exclusion or limit, then the
claimant will be provided a statement either explaining the decision or
indicating that an explanation will be provided to the claimant free of charge
upon request.   (iii)   Any claimant whose application for a Disability
distribution is denied in whole or in part, may appeal the denial by submitting
to the panel reviewing the administrator’s determination (the “Review Panel”) a
request for a review of the application within one hundred and eighty (180) days
after receiving notice of the denial. The request for review shall be in the
form and manner prescribed by the Review Panel. In the event of such an appeal
for review, the provisions of Section 12(b) regarding the claimant’s rights and
responsibilities shall apply. Upon request, the Review Panel will identify any
medical or vocational expert whose advice was obtained on behalf of the Review
Panel in connection with the denial, without regard to whether the advice was
relied upon in making the determination. The entity or individual appointed by
the Review Panel to review the claim will consider the appeal de novo, without
any deference to the initial denial. The review will not include any person who
participated in the initial denial or who is the subordinate of a person who
participated in the initial denial.     (iv)   If the initial Disability
distribution denial was based in whole or in part on a medical judgment, then
the Review Panel will consult with a health care professional who has
appropriate training and experience in the field of medicine involved in the
medical judgment, and who was neither consulted in connection with the initial
determination nor is the subordinate of any person who was consulted in
connection with that determination; and upon notifying the claimant of an
adverse determination on review, include in the notice either an explanation of
the clinical basis for the determination, applying the terms of the Plan to the
claimant’s medical circumstances, or a statement that such explanation will be
provided free of charge upon request.     (v)   A decision on review shall be
made promptly, but not later than forty-five (45) days after receipt of a
request for review, unless special circumstances require an extension of time
for processing. If an extension is required, the claimant will

12-4



--------------------------------------------------------------------------------



 



      be notified before the end of the initial forty-five (45)-day period that
an extension of time is required and the anticipated date that the review will
be completed. A decision will be given as soon as possible, but not later than
ninety (90) days after receipt of a request for review. The Review Panel shall
give notice of its decision to the claimant; such notice shall comply with the
requirements set forth in paragraph (h) above. In addition, if the claimant’s
claim was denied based on a medical necessity or experimental treatment or
similar exclusion, then the claimant will be provided a statement explaining the
decision, or a statement providing that such explanation will be furnished to
the claimant free of charge upon request. The notice shall also contain the
following statement: “You and your Plan may have other voluntary alternative
dispute resolution options, such as mediation. One way to find out what may be
available is to contact your local U.S. Department of Labor Office and your
State insurance regulatory agency.”

  (d)   Exhaustion of Claims Procedure and Right to Bring Legal Claim.

      No action in law or equity shall be brought more than one (1) year after
the Review Panel’s affirmation of a denial of the claim, or, if earlier, more
than four (4) years after the facts or events giving rise to the claimant’s
allegation(s) or claim(s) first occurred.

12.3   Plan Administrative Costs. All reasonable costs and expenses (including
legal, accounting, and employee communication fees) incurred by the
Administrator in administering the Plan shall be paid by the Plan to the extent
not paid by the Employer.

12-5



--------------------------------------------------------------------------------



 



ARTICLE 13 — MISCELLANEOUS

13.1   Unsecured General Creditor of the Employer. Participants and their
Beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of the Employer. For
purposes of the payment of benefits under the Plan, any and all of the
Employer’s assets shall be, and shall remain, the general, unpledged,
unrestricted assets of the Employer. Each Employer’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.   13.2   Employer’s Liability. Each Employer’s liability for the payment
of benefits under the Plan shall be defined only by the Plan and by the deferral
agreements entered into between a Participant and the Employer. An Employer
shall have no obligation or liability to a Participant under the Plan except as
provided by the Plan and a deferral agreement or agreements. An Employer shall
have no liability to Participants employed by other Employers.   13.3  
Limitation of Rights. Neither the establishment of the Plan, nor any amendment
thereof, nor the creation of any fund or account, nor the payment of any
benefits, will be construed as giving to the Participant or any other person any
legal or equitable right against the Employer, the Plan or the Administrator,
except as provided herein; and in no event will the terms of employment or
service of the Participant be modified or in any way affected hereby.   13.4  
Anti-Assignment. Except as may be necessary to fulfill a domestic relations
order within the meaning of Code Section 414(p), none of the benefits or rights
of a Participant or any Beneficiary of a Participant shall be subject to the
claim of any creditor. In particular, to the fullest extent permitted by law,
all such benefits and rights shall be free from attachment, garnishment, or any
other legal or equitable process available to any creditor of the Participant
and his or her Beneficiary. Neither the Participant nor his or her Beneficiary
shall have the right to alienate, anticipate, commute, pledge, encumber, or
assign any of the payments which he or she may expect to receive, contingently
or otherwise, under the Plan, except the right to designate a Beneficiary to
receive death benefits provided hereunder. Notwithstanding the preceding, the
benefit payable from a Participant’s Account may be reduced, at the discretion
of the administrator, to satisfy any debt or liability to the Employer.   13.5  
Facility of Payment. If the Administrator determines, on the basis of medical
reports or other evidence satisfactory to the Administrator, that the recipient
of any benefit payments under the Plan is incapable of handling his affairs by
reason of minority, illness, infirmity or other incapacity, the Administrator
may direct the Employer to disburse such payments to a person or institution
designated by a court which has jurisdiction over such recipient or a person or
institution otherwise having the legal authority under State law for the care
and control of such recipient. The receipt by such person or institution of any
such

13-1



--------------------------------------------------------------------------------



 



    payments therefore, and any such payment to the extent thereof, shall
discharge the liability of the Employer, the Plan and the Administrator for the
payment of benefits hereunder to such recipient.   13.6   Notices. Any notice or
other communication to the Employer or Administrator in connection with the Plan
shall be deemed delivered in writing if addressed to the Plan Sponsor at the
address specified in Section 1.03 of the Adoption Agreement and if either
actually delivered at said address or, in the case or a letter, 5 business days
shall have elapsed after the same shall have been deposited in the United States
mails, first-class postage prepaid and registered or certified.   13.7   Tax
Withholding. If the Employer concludes that tax is owing with respect to any
deferral or payment hereunder, the Employer shall withhold such amounts from any
payments due the Participant, as permitted by law, or otherwise make appropriate
arrangements with the Participant or his Beneficiary for satisfaction of such
obligation. Tax, for purposes of this Section 13.7 means any federal, state,
local or any other governmental income tax, employment or payroll tax, excise
tax, or any other tax or assessment owing with respect to amounts deferred, any
earnings thereon, and any payments made to Participants under the Plan.   13.8  
Indemnification. (a) Each Indemnitee (as defined in Section 13.8(e)) shall be
indemnified and held harmless by the Employer for all actions taken by him and
for all failures to take action (regardless of the date of any such action or
failure to take action), to the fullest extent permitted by the law of the
jurisdiction in which the Employer is incorporated, against all expense,
liability, and loss (including, without limitation, attorneys’ fees, judgments,
fines, taxes, penalties, and amounts paid or to be paid in settlement)
reasonably incurred or suffered by the Indemnitee in connection with any
Proceeding (as defined in Subsection (e)). No indemnification pursuant to this
Section shall be made, however, in any case where (1) the act or failure to act
giving rise to the claim for indemnification is determined by a court to have
constituted gross negligence, willful misconduct or recklessness or (2) there is
a settlement to which the Employer does not consent.

(b) The right to indemnification provided in this Section shall include the
right to have the expenses incurred by the Indemnitee in defending any
Proceeding paid by the Employer in advance of the final disposition of the
Proceeding, to the fullest extent permitted by the law of the jurisdiction in
which the Employer is incorporated; provided that, if such law requires, the
payment of such expenses incurred by the Indemnitee in advance of the final
disposition of a Proceeding shall be made only on delivery to the Employer of an
undertaking, by or on behalf of the Indemnitee, to repay all amounts so advanced
without interest if it shall ultimately be determined that the Indemnitee is not
entitled to be indemnified under this Section or otherwise.
(c) Indemnification pursuant to this Section shall continue as to an Indemnitee
who has ceased to be such and shall inure to the benefit of his heirs,
executors, and administrators. The Employer agrees that the undertakings made in
this Section shall be binding on its successors or assigns and shall survive the
termination, amendment or restatement of the Plan.

13-2



--------------------------------------------------------------------------------



 



(d) The foregoing right to indemnification shall be in addition to such other
rights as the Indemnitee may enjoy as a matter of law or by reason of insurance
coverage of any kind and is in addition to and not in lieu of any rights to
indemnification to which the Indemnitee may be entitled pursuant to the by-laws
of the Employer.
(e) For the purposes of this Section, the following definitions shall apply:
(1) “Indemnitee” shall mean each person serving as an Administrator (or any
other person who is an employee, director, or officer of the Employer) who was
or is a party to, or is threatened to be made a party to, or is otherwise
involved in, any Proceeding, by reason of the fact that he is or was performing
administrative functions under the Plan.
(2) “Proceeding” shall mean any threatened, pending, or completed action, suit,
or proceeding (including, without limitation, an action, suit, or proceeding by
or in the right of the Employer), whether civil, criminal, administrative,
investigative, or through arbitration.

13.9   Successors. The provisions of the Plan shall bind and inure to the
benefit of the Plan Sponsor, the Employer and their successors and assigns and
the Participant and the Participant’s designated Beneficiaries.   13.10  
Disclaimer. It is the Plan Sponsor’s intention that the Plan comply with the
requirements of Code Section 409A. Neither the Plan Sponsor nor the Employer
shall have any liability to any Participant should any provision of the Plan
fail to satisfy the requirements of Code Section 409A.   13.11   Governing Law.
The Plan will be construed, administered and enforced according to the laws of
the State specified by the Plan Sponsor in Section 12.01 of the Adoption
Agreement.

13-3